DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Korean foreign priority document(s) 10-2019-0052568, submitted under 35 

U.S.C. § 119 (a)-(d), was/were received on May 25, 2020 and placed of record in 

the file. 

Information Disclosure Statement


The information disclosure statements filed April 30, 2020, October 20, 2020, November 30, 2020, April 21, 2021, May 2, 2021, September 28, 2021, November 24, 2021, December 13, 2021, February 15, 2022, March 17, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 & 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. U.S. Pub. 2019/0393466 in view of Kawakami U.S. Pat. 5,582,931.
With respect to claim 1, LIN teaches a rechargeable lithium battery (secondary lithium battery; [0082]), comprising: a negative electrode (anode; [0040]), comprising: a negative active material layer (anode active material layer; [0040]); and a negative electrode functional layer disposed on the negative active material layer (functional layer is a polymer layer disposed between the anode active material layer and the separator, mad of polyethylene particles; [0040]); a positive electrode (cathode material; [0034]), comprising: a positive active material (cathode active material; [0034]); and
an electrolyte solution (electrolyte; [0071]), wherein the negative electrode functional layer comprises: polyethylene particles (polymer layer between the anode active material and the separator includes polyethylene particles that may have a spherical or spheroidal structure [0040] – [0041]), wherein the electrolyte solution comprises:
a lithium salt (lithium salt; [0072]); and a non-aqueous organic solvent (carbonate compounds; [0073]).  With respect to claim 2, the propionate-based 2solvent comprises:  3at least one selected from methyl propionate, ethyl propionate, propyl propionate, and butyl propionate (methyl propionate; [0076]).  With respect to claim 3,
34 the carbonate-based solvent comprises:  3at least one selected from ethylene carbonate, propylene carbonate, butylene carbonate, 4fluoroethylene carbonate, dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate (all set forth in [0075]).  
1 With respect to claim 5, the 2polyethylene particles have a particle size of about 1 µm to about 8 µm (average diameter is 1 micron; [0009]).  11With respect to claim 7, the claim 8, the negative electrode 35 functional layer optionally further comprises: inorganic particles; and  4a binder (the polymer layer includes a binder; [0014]).  With respect to claim 11, the negative electrode functional layer has a thickness of about 1 µm to 10 µm (polymer layer thickness is 0.5 to 5 microns; [0011]). 1 
Although LIN teaches that the negative electrode functional layer comprises polyethylene particles [0040], the reference does not teach or suggest that the polyethylene particles are flake-shaped (claim 1); wherein the non-aqueous organic solvent comprises: about 60 volume% to about 80 volume% of a propionate-based solvent; and about 20 volume to about 40 volume of a carbonate-based solvent (claim 1); ratio of the long axis 2length relative to the short axis length of the flake-shaped polyethylene particles is about 1 3through about 5 (claim 6); 1 a sum amount of the flake- 2shaped polyethylene particles and an amount of the inorganic particles over the binder are a 3weight ratio of about 80:20 to about 99: 1 (claim 9); the flake-shaped 2polyethylene particles and the inorganic particles are included in a weight ratio of 95: 5 to 10:90 (claim 10); a ratio between thicknesses 2of the negative active material layer and the negative electrode functional layer is about 50 : 1 to 3about 10 : 1 (claim 12).
	Kawakami teaches that it is well known in the art to employ polyethylene particles in the shape of particles in electrode materials.  See Example 3.
	LIN and Kawakami are analogous art from the same field of endeavor, namely fabricating electrode materials including polyethylene particles. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to the non-aqueous organic solvent comprising: about 60 volume% to about 80 volume% of a propionate-based solvent; and about 20 volume to about 40 volume of a carbonate-based solvent (claim 1); would be obvious in the electrolyte of LIN in view of Kawakami, as LIN teaches carbonates and propionates ([0075] – [0076]), because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the ratio of the long axis 2length relative to the short axis length of the flake-shaped polyethylene particles is about 1 3through about 5 (claim 6); 1 a sum amount of the flake- 2shaped polyethylene particles and an amount of the inorganic particles over the binder are a 3weight ratio of about 80:20 to about 99: 1 (claim 9); the flake-shaped 2polyethylene particles and the inorganic particles are included in a weight ratio of 95: 5 to 10:90 (claim 10); a ratio between thicknesses 2of the negative active claim 12), would be obvious in the flake polyethylene anodic material of LIN in view of Kawakami, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. U.S. Pub. 2019/0393466 in view of Kawakami U.S. Pat. 5,582,931, and further in view of Morinaka et al. U.S. Pub. 2018/0375158.
LIN in view of Kawakami teach a rechargeable lithium battery including a flake shaped polyethylene anodic material as described in the rejection recited hereinabove. With respect to claims 13 & 14, the positive electrode has a first active material of LiCoO2 (Example 1). 
4 (claims 13, 15 & 17); electrolyte solution comprises an additive 13wherein the additive is included in an amount of about 3 wt% to about 20 wt% based on 4a total amount of the electrolyte solution (claim 4); a positive electrode functional layer being disposed on the positive active material layer (claim 16); the first positive active material and the second positive active material including in a weight ratio of about 97: 3 to about 80:20 (claim 18); the first positive active material included in an amount of about 70 wt% to about 99 wt% based on a total amount of the positive active material layer, and  the second positive active material is included in an amount of about 1 wt% to about 30 wt% based on a total amount of the positive active material layer (claim 19).
Morinaka teaches that it is well known in the art to employ positive electrode includes a second active material of LiFePO4 ([0159]; claims 13, 15 & 17) and an electrolyte solution comprises an additive wherein the additive is included in an amount of about 3wt% to about 20 wt% based on a total amount of the electrolyte solution (additional solute and additive; Table 8; claim 4).  
LIN, Kawakami and Morinaka teaches analogous art from the same field of endeavor, namely fabricate lithium secondary cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the LiFePO4 of Morinaka, in the positive of electrode of LIN in view of Kawakami including LiCoO2, in order to increase the capacity of the electrode (claim 13, 15 & 17). 
claim 18); the first positive active material included in an amount of about 70 wt% to about 99 wt% based on a total amount of the positive active material layer, and  the second positive active material is included in an amount of about 1 wt% to about 30 wt% based on a total amount of the positive active material layer (claim 19), it would have been obvious in the positive electrode of LIN in view of Kawakami and Morinaka, where LIN teaches 98.7% LiCoO2 in the positive electrode (Example 1), as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 With respect to the positive electrode functional layer being disposed on the positive active material layer (claim 16); it would have been obvious in the positive electrode of LIN in view of Kawakami and Morinaka, in order to reduce short circuiting between the electrodes of opposing polarity. Furthermore, it would have been obvious to employ a functional layer on the cathode, like the anode, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722